Citation Nr: 0115134	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 19, 1992, 
for a grant of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1996 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. A decision of the Board in January 1991, which was 
affirmed by the United States Court of Veterans Appeals, 
denied entitlement to secondary service connection for a 
right knee disorder.

2. The veteran reopened his claim for service connection for 
a right knee disorder on June 19, 1992.

3. A rating decision in September 1996 granted service 
connection for a right knee disorder, effective June 19, 
1992, the date of reopened claim.


CONCLUSION OF LAW

An effective date earlier than June 19, 1992, for a grant of 
service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  
The effective date of compensation based on a reopened claim 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).

In the instant case, a decision of the Board in January 1991 
denied entitlement to service connection for a right knee 
disorder as secondary to service connected right foot 
fracture residuals.  The Board's January 1991 decision was 
affirmed by the United States Court of Veterans Appeals in 
February 1992.  On June 19, 1992, the veteran submitted a 
statement to the RO in which he reopened his claim.  
Ultimately, a rating decision in September 1996 granted the 
claim of entitlement to service connection for a right knee 
disorder and assigned an effective date of June 19, 1992, the 
date of reopened claim.

The veteran has not argued that June 19, 1992, was not the 
date of his reopened claim.  Rather, he filed a motion to 
revise the Board's January 1991 decision on the grounds of 
clear and unmistakable error.  In a separate decision, the 
Board has denied his motion.  Therefore, it is clear that the 
RO assigned the proper effective date for the grant of 
service connection for a right knee disorder, and entitlement 
to an earlier effective date is not established.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r). 

ORDER

Entitlement to an effective date earlier than June 19, 1992, 
for a grant of service connection for a right knee disorder 
is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

